United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF THE INTERIOR, FISH &
WILDLIFE SERVICE, Elkins, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1617
Issued: April 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 5, 2011 appellant, through her attorney, filed a timely appeal from a June 6, 2011
merit decision of the Office of Workers’ Compensation Programs (OWCP) denying her request
to expand her claim.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that her claim should be expanded to
include sacroiliac joint instability and left pelvis joint pain.

1

The June 6, 2011 decision purported to be a nonmerit decision. The Board, however, finds that it constitutes a
merit decision as OWCP weighed the probative value of the evidence.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 20, 2006 appellant, then a 28-year-old fish and wildlife biologist, filed a
traumatic injury claim alleging that on January 27, 2006 she injured her left hip, lower back and
left shoulder when she fell down a slope. OWCP accepted the claim for left hip strain, thoracic
strain and lumbar strain.3
On July 10, 2008 Dr. Gary S. Gruen, an attending Board-certified orthopedic surgeon,
diagnosed chronic left S1 joint instability.4 On February 25, 2009 OWCP authorized a magnetic
resonance imaging (MRI) scan study of the S1 joints or further x-ray studies to determine if
appellant had S1 joint instability.
Dr. Charles A. Lefebure, a Board-certified orthopedic surgeon and second opinion
examiner, evaluated appellant on October 14, 2008 to determine the relationship between her
current condition and disability and her work injury. He discussed Dr. Gruen’s finding of pelvic
instability and found that the diagnosis was “difficult to confirm by laboratory procedures thus
performed.” Dr. Lefebure recommended additional diagnostic studies to see if she had an S1
joint condition as he was unable to determine what specific treatment measures were warranted.
In a report dated March 19, 2009, Dr. Gruen noted that appellant had experienced
sacroiliac joint instability subsequent to a fall at work on January 27, 2006. He related that
x-rays were “indeterminate for sacroiliac joint instability which is not uncommon.” Dr. Gruen
recommended physical therapy. On March 20, 2009 he stated:
“I am a specialist in sacroiliac joint instability and pelvic pain and have written
many papers regarding the subject of sacroiliac joint instability. Through
thorough research I have found that both an MRI [scan] and repeat stress x-rays
also known as stork views of the sacroiliac joint have been unable to accurately
diagnose sacroiliac joint instability…. In my examinations of [appellant], it is
within a reasonable degree of medical certainty that I have diagnosed her with
sacroiliac joint instability despite the negative stress views that she has had on her
sacroiliac joints.”
In a report dated September 11, 2009, Dr. Philip J. Chua, an osteopath, discussed his
diagnoses of left hip strain, thoracic strain and lumbar strain due to appellant’s January 27, 2006
employment injury. He advised that diagnostic testing by other physicians revealed left
sacroiliac joint instability and left pelvis joint pain. Dr. Chua attributed the left sacroiliac joint
instability, thoracic strain and left pelvis joint pain to the January 27, 2006 work injury and
requested that OWCP expand acceptance of appellant’s claim to include these conditions. He
3

In decisions dated August 1 and December 15, 2006, OWCP denied appellant’s claim for continuation of pay as
she did not report the injury on an approved form within 30 days.
4

In a decision dated December 15, 2006, OWCP denied appellant’s claim for intermittent time lost from work
August 11 to September 6, 2006. On April 23, 2007 it denied her request for compensation due to disability on
September 20, 2006. By decision dated December 17, 2007, OWCP denied modification of the December 15, 2006
and April 23, 2007 decisions. On February 20, 2008 it found that appellant had not established a recurrence of
disability beginning December 29, 2007 due to her accepted employment injury.

2

recommended physical therapy “to strengthen the pelvis muscles with a therapist who specializes
in sacroiliac joint instability.”
On December 10, 2009 OWCP’s medical adviser reviewed the evidence of record and
found no objective evidence of S1 joint instability. He opined that her physicians had not
supported their diagnosis of joint instability with either diagnostic or clinical evidence and stated,
“The claimant’s S1 joint pain is well established and is related to the accepted conditions in this
case (as is left hip pain) however, there is no objective evidence for S1 joint instability in this
case.”
On December 15, 2009 OWCP informed Dr. Chua that it was denying his request for
expansion of the case to include left sacroiliac joint instability and left pelvis joint pain. In an
undated response received on February 22, 2010, Dr. Chua reviewed the December 10, 2009
opinion of OWCP’s medical adviser. He advised that S1 joint instability could be made using
clinical findings rather than diagnostic studies. Dr. Chua disagreed with the medical adviser’s
conclusions and noted that he did not explain why physical therapy would not be helpful.
On February 27, 2010 a second OWCP medical adviser reviewed the medical evidence.
He opined that the accepted conditions should not “be expanded to include S1 joint disease
because there is no objective evidence that S1 joint disease exists.” The medical adviser stated,
“The most common causes of S1 joint disease are two conditions, neither of which has been
demonstrated in this claimant. The first is ankylosing spondylitis and the second is rheumatoid
arthritis, and the claimant has neither one of these conditions.” The medical adviser attributed
appellant’s sacroiliac joint pain to probable left hip or low back radiculopathy.
By decision dated March 2, 2010, OWCP denied expansion of appellant’s claim to
include sacroiliac joint instability and left pelvis joint pain.
On March 1, 2011 appellant requested reconsideration. She asserted that OWCP’s
medical adviser did not consider Dr. Gruen’s March 20, 2009 report. Appellant reviewed the
medical evidence and questioned the findings in the medical adviser’s reports. She maintained
that she required additional physical therapy to reach maximum medical improvement.
Appellant also submitted a report dated April 27, 2011, in which Dr. Chua diagnosed pelvic joint
pain and indicated that appellant was waiting for authorization to get physical therapy.
By decision dated June 6, 2011, OWCP denied modification of its March 2, 2010
decision. It found that the newly submitted evidence was insufficient to outweigh the opinions
that her claim should not be expanded to include sacroiliac joint disease, and added that there
was “no objective evidence either radiologically or clinically that there is S1 joint disease.”5
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a

5

OWCP discussed the October 14, 2008 report from Dr. Lefebure.

3

specific employment incident or to specific conditions of employment.6 Causal relationship is a
medical issue, and the medical evidence generally required to establish causal relationship is
rationalized medical opinion evidence.7 Rationalized medical opinion evidence is medical
evidence, which includes a physician’s rationalized opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors.8 The opinion of the physician must be based on a complete factual and medical
background of the claimant,9 must be one of reasonable medical certainty10 explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.11
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.12 The implementing regulations states that, if
a conflict exists between the medical opinion of the employee’s physician and the medical
opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint
a third physician to make an examination. This is called a referee examination and OWCP will
select a physician who is qualified in the appropriate specialty and who has no prior connection
with the case.13
ANALYSIS
OWCP accepted that appellant sustained left hip strain, thoracic strain and lumbar strain
due to a January 27, 2006 employment injury. Appellant requested expansion of her claim to
include sacroiliac joint instability and left pelvis joint pain.
On July 10, 2008 Dr. Gruen diagnosed chronic left S1 instability. OWCP informed him
that he could obtain further diagnostic testing to confirm the diagnosis. In a March 20, 2009
response, Dr. Gruen related that x-rays and MRI scan studies could not accurately diagnose
instability of the sacroiliac joint. He asserted that appellant had sacroiliac joint instability even
though she had “negative stress views.”
On September 11, 2009 Dr. Chua diagnosed left sacroiliac joint instability and left pelvis
joint pain due to appellant’s January 27, 2006 employment injury. OWCP’s medical adviser
reviewed the evidence on December 10, 2009 and determined that appellant had S1 joint pain
6

See Katherine J. Friday, 47 ECAB 591 (1996).

7

John J. Montoya, 54 ECAB 306 (2003).

8

Leslie C. Moore, 52 ECAB 132 (2000).

9

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

10

John W. Montoya, supra note 7.

11

Judy C. Rogers, 54 ECAB 693 (2003).

12

5 U.S.C. § 8123(a).

13

20 C.F.R. § 10.321.

4

due to her accepted work injury but no objective evidence of S1 joint instability. In a
February 22, 2009 response, Dr. Chua asserted that a diagnosis of S1 joint instability did not
have to be based on diagnostic studies. On February 27, 2010 another OWCP medical adviser
related that appellant’s sacroiliac joint pain probably was radiating from either her hip or low
back and advised against expanding her claim to include S1 joint instability.
The Board finds that a conflict exists between Dr. Gruen and Dr. Chua, appellant’s
attending physicians, and OWCP’s medical advisers regarding whether she sustained sacroiliac
joint instability due to her accepted work injury. Section 8123 of FECA provides that, if there is
a disagreement between the physician making the examination for the United States and the
employee’s physician, OWCP shall appoint a third physician, who shall make an examination.14
The case will therefore be remanded for an impartial medical examiner to resolve the conflict in
medical opinion and determine whether appellant’s claim should be expanded to include
sacroiliac joint instability. Following this and such further development a deemed necessary, it
should issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

14

5 U.S.C. § 8123; see Y.A., 59 ECAB 701 (2008).

5

ORDER
IT IS HEREBY ORDERED THAT the June 6, 2011 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this opinion of the Board.
Issued: April 2, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

